Lawrence App. No. 07CA2, 2008-0hio-304. This cause is pending before the court as an appeal from a court of appeals’ decision under App.R. 26(B). Upon consideration of appellant’s motion for stay of execution of judgment,
It is ordered by the court that the motion is denied.
It appears from the records of the court that the appellant has not filed a memorandum in support of jurisdiction, due August 11, 2008, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
It is ordered by the court that this cause is dismissed sua sponte.